MORROW, Presiding Judge.
The conviction is for the violation of the law forbidding the practice of medicine without compliance With the statutory requirements prescribed by the Legislature in title 12, chapter 6, P. C. 1925; penalty assessed at a fine of $50 and confinement in the county jail for one day.
There is before us no statement of the facts heard in the trial court. Apparently the trial was had before the judge without a jury.
We find nothing in the motion for new trial which would warrant this court in interfering with the verdict.
The state of the record precludes any disposition of the case except to order an af-firmance, which is accordingly done.